EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Pledger on 05/03/2021.
The application has been amended as follows:
SPECIFICATION
In Paragraph [0006], replace “a first net portion formed with a first elastic net-shaped member” with “a first elastic net”.
In Paragraph [0006], replace “a second net portion connected to the first net portion and formed with a second elastic net-shaped member” with “a second elastic net connected to the first elastic net”.
In Paragraph [0006], replace “and a position holder connected to the second net portion and formed with an elastic belt-shaped member including a friction surface” with “and a position holder connected to the second elastic net and formed with an elastic belt including a friction surface”.
In Paragraph [0006], replace “At wearing the wig foundation net, the first net portion, the second net portion and the position holder are located in the order thereof from a top side of the head, and an elastic modulus of the second elastic net-shaped member is higher than an elastic modulus of the first elastic net-shaped member” with “At wearing the wig foundation net, the first elastic net, the second elastic net and the position 
CLAIMS
Claims 1-7: (Cancelled)

Claim 8: A wig foundation net configured to be worn under a wig, comprising: 
elastic net having a tubular shape; 
elastic net having an annular shape; and 
an elastic belt; 
wherein each of the first elastic net, the second elastic net and the elastic beltn anterior having opposing first and second ends posterior having opposing first and second ends the first ends of the anterior and posterior portions are immediately adjacent one another and form a continuous structure, and the second ends of the anterior and posterior portions are immediately adjacent one another and form a continuous structure;
wherein the top edge of the first elastic net defines an opening, the top edge of the second elastic net is connected to the bottom edge of the first elastic net, elastic net, and the bottom edge of the elastic belt defines an opening through which a user’s head is inserted during use; 
wherein the second elastic net comprises first and second segments, the first segment having a first portion extending along the anterior portion and a second portion extending along first and second end portions of the posterior portion, the second segment extends along the posterior portion and at least partially overlaps with the second portion of the first segment; and 
a posterior opening disposed between a section of the top edge of the elastic belt and the second segment of the second elastic net; 
wherein while being worn by the user, the first elastic net extends along an uppermost portion of the head of the user,  proximate to the hairline ; and
wherein an elastic modulus of the second elastic net is higher than an elastic modulus of the first elastic net

Claim 10: The wig foundation net according to claim 8, 2wherein a layer made of a rubber material or an elastomer material is formed on an exterior

Claim 11: The wig foundation net according to claim 8, wherein the opening of the first elastic net is configured to allow to be pulled therethrough. 

Claim 12: The wig foundation net according to claim 11, further comprising: a latching member configured to form the elastic belt

Claim 13: The wig foundation net according to claim 12, wherein while being worn by the user, the latching member is configured to hold hairs of the user pulledelastic net.  

Claim 14: The wig foundation net according to claim 8, wherein an elastic modulus of the elastic belt
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 8 has not been rejected using the prior art of record because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the claimed features.  The closest prior art references appear to be Kitamoto (JP2002371419) and Esashika (WO2016/021497).  Kitamoto discloses a wig foundation net worn under a wig comprising a first elastic net (portion of 12 corresponding to area ‘f’ of Figure 5) and a second elastic net (portion of 12 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799